MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Jul 07 2017, 6:33 am
court except for the purpose of establishing
the defense of res judicata, collateral                              CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Randy M. Fisher                                           Curtis T. Hill, Jr.
Deputy Public Defender                                    Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
                                                          Lyubov Gore
Fort Wayne, Indiana                                       Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David J. Taylor,                                          July 7, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          02A05-1701-CR-99
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Samuel R. Keirns,
Appellee-Plaintiff                                        Magistrate
                                                          Trial Court Cause No.
                                                          02D06-1512-F5-362



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017        Page 1 of 7
[1]   David Taylor appeals the revocation of his probation, arguing that there is

      insufficient evidence and that the revocation violated his due process rights.

      Finding sufficient evidence and no due process violation, we affirm.


                                                     Facts
[2]   On February 16, 2016, Taylor pleaded guilty to Level 6 felony intimidation.

      Taylor was sentenced to one year and 183 days, with one year suspended to

      probation. The executed sentence was to be served through the Allen County

      Community Corrections Home Detention Program.


[3]   Taylor tested positive for cocaine during routine drug screenings on May 6, 10,

      and 19, 2016. On May 31, the State petitioned to revoke Taylor’s participation

      in the Home Detention Program. Two days later, the State filed a petition to

      revoke his probation. After conducting a hearing on Taylor’s alleged violations,

      the trial court dismissed both petitions. As an additional condition of his

      probation, the trial court ordered Taylor to reside at Countryside Ranch, a

      halfway house. The trial court adopted a “zero tolerance” policy for further

      violations. Appellant’s Vol. II p. 84.


[4]   The State filed a second petition to revoke Taylor’s probation on August 16,

      2016, alleging that he had failed to reside at Countryside Ranch and had made

      no contact with the facility. The trial court held a second violation hearing and

      dismissed the petition to revoke Taylor’s probation. The trial court again

      modified the conditions of his probation and ordered him to complete the Road

      to Recovery rehabilitation program.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 2 of 7
[5]   Following the second hearing, Taylor was released from custody. He did not

      return to the Fort Wayne Rescue Mission where he had been living. He did not

      report to the Road to Recovery facility, and he missed a scheduled appointment

      with his probation officer. Taylor’s probation officer sent letters to the Mission

      and Road to Recovery to notify him that their appointment had been

      rescheduled, but Taylor failed to report to the rescheduled meeting and made

      no contact with the officer. On October 13, 2016, the State filed a third petition

      to revoke Taylor’s probation. The trial court granted the petition and ordered

      Taylor to serve his previously suspended sentence of one year. Taylor now

      appeals.


                                   Discussion and Decision
[6]   Taylor argues that (1) there is insufficient evidence to support revocation of his

      probation, and (2) the court violated his due process rights by giving him an

      insufficient opportunity to gather evidence in his defense.


                                  I.       Sufficiency of Evidence
[7]   Indiana Code section 35-38-2-3(a)(1) states that probation may be revoked

      when the probationer violates a condition of probation during the probationary

      period. At a violation hearing, the burden of proof on the State is

      preponderance of the evidence. Heaton v. State, 984 N.E.2d 614, 617 (Ind.

      2013). In reviewing the revocation, this Court will consider only the evidence

      most favorable to the judgment without reweighing that evidence. Woods v.

      State, 892 N.E.2d 637, 639 (Ind. 2008). We will reverse only when the decision

      Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 3 of 7
       is clearly against the logic and effect of the facts and circumstances, or when the

       court misinterprets the law. Heaton, 984 N.E.2d at 616.


[8]    Revocation of probation is a two-step process. First, the hearing court must

       make a factual determination that violation of a condition of probation

       occurred. Sullivan v. State, 56 N.E.2d 1157, 1160 (Ind. Ct. App. 2016). If the

       State proves a violation, the hearing court must then decide whether the

       violation warrants revocation. Id. The court may consider whether the violation

       was voluntary: “[a]lthough not a defense to revocation, lack of volition is often

       a factor pertinent to a disposition in a revocation proceeding.” Woods, 892
N.E.2d at 641. Furthermore, for probationers who have violated an order of

       strict compliance, “due process requires that a defendant be given the

       opportunity to explain why even this final chance is deserving of further

       consideration.” Id.


[9]    In this case, Taylor violated the conditions of his probation multiple times.

       First, he failed to visit the Road to Recovery rehabilitation facility for an initial

       assessment. He then missed scheduled appointments with his probation officer

       on September 30 and October 6, 2016, despite the officer providing notice of

       both. The probation officer received no communication explaining Taylor’s

       absences.


[10]   Furthermore, prior to revocation of Taylor’s probation, he committed two other

       revocable offenses. In May 2016, three separate drug screens conducted several

       days apart indicated that Taylor had used cocaine in violation of the conditions


       Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 4 of 7
       of his home detention. Following Taylor’s first revocation hearing, the trial

       court allowed him to remain in the Home Detention Program and only

       imposed the additional condition that he reside at Countryside Ranch, a

       halfway house. Despite being placed on a “zero tolerance” policy, Taylor

       subsequently failed to report to Countryside Ranch.


[11]   Taylor argues that his failure to report to Road to Recovery did not warrant

       revocation because attending the program included a financial obligation.

       Indiana Code section 35-38-2-3(g) states: “Probation may not be revoked for

       failure to comply with conditions of a sentence that imposes financial

       obligations on the person unless the person recklessly, knowingly, or

       intentionally fails to pay.” Taylor claims that because he could not afford the

       Road to Recovery rehabilitation program, this condition of his probation was a

       financial burden, and that revocation of his probation for failure to attend

       constitutes a violation of Indiana Code section 35-38-2-3(g).


[12]   Taylor’s argument is unpersuasive for the simple reason that he never once

       informed the trial court or his probation officer that the program imposed a

       substantial financial burden that he was unable to overcome. Had he done so,

       alternative arrangements could have been made. Instead, he simply failed to

       attend. He knew that his attendance was a condition of his probation and that

       he was on a “zero tolerance” compliance policy. Given that he failed to raise

       the issue of finances to the trial court, he cannot now make that argument—it is

       too late.



       Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 5 of 7
[13]   Taylor also argues that he did not have notice of the rescheduled appointment

       with his probation officer on October 6, 2016, and he is therefore not

       responsible for his second absence. However, had Taylor complied with the

       condition of his probation requiring him to attend Road to Recovery, he would

       have received the notice letter sent there. Moreover, he has no excuse for

       missing the first appointment. The trial court therefore did not err in finding

       that his failure to attend these appointments was a violation of his probation.


[14]   Taylor’s behavior indicates that although he was given ample opportunity and

       multiple chances to comply with the conditions of probation, he was unwilling

       to do so. Taylor failed to comply with several conditions of his probation within

       the probationary period. The trial court did not err in finding that the violations

       warranted revocation.


                                              II. Due Process
[15]   Taylor also argues that his due process rights were violated because the trial

       court did not afford him sufficient time or resources to gather evidence for his

       defense. A probationer has the following due process rights before and during a

       revocation hearing: (1) written notice of the alleged violation, (2) disclosure of

       the evidence against him, (3) the opportunity to be heard in person and to

       present witnesses and documentary evidence, (4) the opportunity to confront

       and cross-examine adverse witnesses, (5) a neutral and detached hearing body,

       and (6) a written statement by the fact finders indicating the evidence relied on

       in revoking probation. Wann v. State, 997 N.E.2d 1103, 1105 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 6 of 7
       2013) (citing Morrissey v. Brewer, 408 U.S. 471, 489 (1972)). Taylor alleges that

       the trial court did not allow him sufficient opportunity to gather evidence in his

       defense and therefore violated his right to be heard in person and to present

       witnesses and documentary evidence.


[16]   Where a probationer admits to violating a condition of probation at his hearing,

       the procedural safeguards of Morrissey and an evidentiary hearing are not

       necessary. Terrell v. State, 886 N.E.2d 98, 99 (Ind. Ct. App. 2008). Instead, the

       trial court can proceed to the second step of the inquiry and determine whether

       the violation warrants revocation. Id.


[17]   Taylor claims that his right to present documentary evidence was violated

       because he was unable to obtain his phone records while incarcerated, and the

       phone records would have shown that he had contacted his probation officer

       prior to his missed appointments. However, Taylor admitted to failing to

       contact his probation officer at the hearing. Tr. p. 15, 18, 23, 24–25, 26.

       Therefore, it was unnecessary for the trial court to afford him another

       opportunity to introduce the phone records into evidence. The trial court did

       not prevent Taylor from admitting evidence in his defense and therefore did not

       violate Taylor’s due process rights. In sum, the trial court did not err in

       revoking Taylor’s probation.


[18]   The judgment of the trial court is affirmed.


       Barnes, J., and Crone, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1701-CR-99 | July 7, 2017   Page 7 of 7